Citation Nr: 0836998	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include entitlement based on 38 U.S.C.A. § 
1151.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty for 22 years and he retired 
in March 2000.  He died in September 2003, and the appellant 
seeks benefits as the veteran's ex-wife and custodian of 
their two minor children.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 2008, the appellant withdrew her request for a 
hearing before a Veterans Law Judge.

In June 2008, the Board requested a VA medical expert opinion 
concerning the claim pursuant to 38 C.F.R. § 20.901.  The 
opinion has been received and a copy of the opinion has been 
furnished to the appellant in accordance with 38 C.F.R. 
§ 20.903.    


FINDINGS OF FACT

1. The veteran died in September 2003 and the death 
certificate lists the cause of death as follows:  the 
immediate cause of death was respiratory failure, due to or 
as a consequence of multiple drug toxicity. 

2. There is no competent evidence to show that the veteran's 
fatal condition of respiratory failure, due to or as a 
consequence of multiple drug toxicity, was due to any 
disability that was incurred during his 22 years of service 
that ended in March 2000 or was otherwise related to service.  

3. The veteran's service-connected disabilities at the time 
of his death were degenerative disc disease of the lumbar 
spine (evaluated as 40 percent disabling), aortic 
regurgitation (evaluated as 30 percent disabling), residuals 
of a fracture of the left humerus (evaluated as 
noncompensable), migraine-equivalent headaches (evaluated as 
noncompensable), residuals of a fracture to the left distal 
tibia (evaluated as noncompensable), and residuals of a 
fracture of the left proximal fibula (evaluated as 
noncompensable); a service-connected disability is not shown 
to have caused or contributed materially in producing or 
hastening the veteran's death.  

4. There is no competent evidence to show that the veteran's 
death was caused by VA treatment or was the proximate result 
of a lack of skill, carelessness, negligence or error in 
judgment, or unforeseen event in VA treatment.


CONCLUSION OF LAW

The fatal condition of respiratory failure, due to or as a 
consequence of multiple drug toxicity, was not due to disease 
or injury that was incurred in or aggravated by service, and 
such fatal condition was not the result of VA medical care, 
treatment, or examination.  38 U.S.C.A. §§ 1110, 1131, 1151, 
1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312, 3.361 
(2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service- 
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in June 2004 and in February 
2007.  The appellant was notified of the type of evidence 
that was required to substantiate the claim of service 
connection for the cause of the veteran's death to include 
entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151.  The appellant was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
effective date of the claim and the degree of disability 
assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition, and an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected, except for a 
statement of the conditions for which a veteran was service-
connected at the time of his death). 



To the extent that the VCAA notice in February 2007 came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The timing defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
effective date of the claim and the degree of disability 
assignable, as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the VCAA notice did not include a 
statement of the conditions for which the veteran was 
service-connected at the time of his death, the appellant was 
specifically informed of those conditions in conjunction with 
a November 2004 letter, notifying her of the denial of the 
claim.  The claim was thereafter readjudicated as evidenced 
by the statement of the case in July 2005 and by the 
supplemental statement of the case in July 2007.  As the 
appellant already has notice of the veteran's service-
connected conditions at time of death, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  Further, the 
appellant's claim appears to be based on 38 U.S.C.A. § 1151, 
and not any condition for which the veteran was service 
connected at the time of death.  



In light of the foregoing, the content error did not affect 
the essential fairness of the adjudication and the 
presumption of prejudicial error is rebutted.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice error 
that does not affect the essential fairness of the 
adjudication is not prejudicial.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant was afforded the 
opportunity for a hearing before a Veterans Law Judge, but 
she withdrew her hearing request in April 2008.  The RO has 
obtained the veteran's service treatment records and VA 
records.  The appellant has furnished a copy of the veteran's 
death certificate, as well as a copy of the autopsy report.  
The appellant has not identified any additionally available 
evidence, including private medical records, for 
consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
VA medical opinions were sought and obtained in July 2008 
from two VA specialists, who provided opinions on the matter 
of the cause of the veteran's death.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that such 
disability, which is causally related to service, was either 
the principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation. 

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  
38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).



Analysis 

The appellant asserts that VA treatment resulted in the death 
of the veteran.  In an April 2004 telephone conversation with 
the VA, she alleged that the veteran's death was due to a 
fatal interaction of medication that was prescribed by VA.  
She stated that the veteran had been given antidepressants by 
a VA clinic, which interacted and caused him to go into 
respiratory failure and then heart failure.  She also related 
that the veteran's sister had informed her that, according to 
the doctor who performed the autopsy, there were no illegal 
drugs in the veteran's system at the time of his death.  

The veteran's death certificate shows that he died at his 
residence in September 2003 and that the cause was listed as 
follows: the immediate cause of death was respiratory 
failure, due to or as a consequence of multiple drug 
toxicity.  An autopsy was performed.  The autopsy report 
noted that the veteran had been found unresponsive at his 
residence.  The final diagnoses were pulmonary edema, 
prostate adenocarcinoma, and multiple drug toxicity: 
fluoxetine of 150 ng/ml, norfluoxetine of 560 ng/ml, and 
mirtazapine of 120 ng/ml.

At the time of his death, service connection was in effect 
for degenerative disc disease of the lumbar spine, evaluated 
as 40 percent disabling; aortic regurgitation, evaluated as 
30 percent disabling; residuals of a fracture of the left 
humerus, evaluated as noncompensable; migraine-equivalent 
headaches, evaluated as noncompensable; residuals of a 
fracture to the left distal tibia, evaluated as 
noncompensable; and residuals of a fracture of the left 
proximal fibula, evaluated as noncompensable.  The combined 
evaluation was 60 percent, effective from April 2000.  

A review of the medical evidence does not relate the 
veteran's fatal condition of respiratory failure, due to or 
as a consequence of multiple drug toxicity, to his period of 
service, and there is no medical evidence that the veteran's 
fatal condition was related to any disability that was 
incurred in or aggravated during service.  The service 
treatment records and the post-service VA examination report 
and outpatient records are devoid of any chronic respiratory 
disorder.  Further, the objective medical evidence reveals no 
findings that the veteran's death was related to any of his 
multiple service-connected disabilities.  The autopsy report 
indicated in the clinicopathological summary that the veteran 
died from the effects of multiple drug toxicity involving 
anti-depressants.  

With regard to the claim for compensation under 38 U.S.C.A. § 
1151, the Board finds that the evidence does not demonstrate 
that the veteran's death was caused by VA treatment or was 
the proximate result of a lack of skill, carelessness, 
negligence or error in judgment, or unforeseen event in VA 
treatment.  

VA records show that in March 2002 the veteran completed a VA 
rehabilitation program for alcohol dependence with a history 
of polysubstance abuse to include OxyContin, depression, 
anxiety, generalized anxiety disorder, and bipolar disorder.  
In November 2002, he was started on Seroquel and Paxil.  In 
April 2003, the veteran's mother called VA to cancel the 
veteran's appointment, as his whereabouts were unknown.  She 
indicated that the veteran was an alcoholic who had turned to 
drugs, and that no one had heard from him in weeks.  
Reportedly, he had been scheduled to enter rehabilitation two 
weeks previously, but he did not show.  In June 2003, the 
veteran was seen in the mental health clinic.  He reported 
that he was not drinking but that his nerves were "shot" 
and he was having a lot of panic attacks and depression.  

The veteran indicated that a psychiatrist had prescribed 
medications last February but none since March.  He had been 
tried on Klonopin, Valium, Ambien (which did not help), and 
Prozac (which did not help).  Seroquel reportedly did help 
him to get to sleep when he was on it.  The veteran was 
diagnosed with bipolar disorder (most recent episode 
depressed) and generalized anxiety disorder.  He was started 
on Seroquel (300 mg. at bedtime for a week, and then 600 mg. 
at bedtime) and Remeron (45 mg. at bedtime).  

At a VA mental health visit in July 2003, the veteran was not 
drinking and was feeling better.  Paxil was working.  He was 
still having trouble staying asleep and still had a lot of 
anxiety attacks.  His diagnoses were bipolar disorder (most 
recent episode depressed) and generalized anxiety disorder.  
His Seroquel was increased (to 100 mg. in the morning and in 
the afternoon and 600 mg. at bedtime) and he was continued on 
Remeron and Paxil.  Two days before his death, the veteran 
filled prescriptions for Remeron/mirtazapine (45 tablets of 
30 mg. to be taken as one and one-half tablets at bedtime), 
Paxil/paroxetine (45 tablets of 40 mg.), and 
Seroquel/quetiapine fumarate (30 tablets of 200 mg. and 60 
tablets of 300 mg.).

The veteran was found unresponsive at his residence in 
September 2003; he was subsequently pronounced dead.  His 
death certificate lists the manner of death as accident due 
to drug overdose.  The final diagnoses in the autopsy report 
includes multiple drug toxicity of Prozac/fluoxetine (150 
ng/ml), norfluoxetine (560 ng/ml), and Remeron/mirtazapine 
(120 ng/ml).  

In June 2008, the Board requested the opinions of two VA 
specialists in pharmacology and psychiatry.  The specialists 
reviewed the record and furnished opinions with respect to 
the following questions:  

1.  The pharmacologist was asked to 
express an opinion on whether the 
interaction of mirtazapine in the dose to 
be taken as prescribed by VA and 
fluoxetine, which there is no record that 
fluoxetine was prescribed by VA, resulted 
in the fatal toxicity as identified by 
autopsy or were the autopsy findings 
indicative of an overdose and not the 
result of the interaction of mirtazapine 
as prescribed by VA?  Also on the basis 
of the evidence of record, was the 
prescription of mirtazapine by VA within 
the degree of care expected of a 
reasonable health care provider?

2.  If the fatal toxicity was not the 
result of the interaction of mirtazapine 
as prescribed by VA, the psychiatrist was 
asked to express an opinion on the basis 
of the evidence of record of the 
likelihood (less likely as not, at least 
as likely as not, or more likely as not) 
that the overdose was accidental, 
intentional, or the result of mental 
unsoundness?

The resulting opinions were received in July 2008.  Both 
medical experts agreed that it was possible that mirtazapine 
and fluoxetine could result in deadly drug interaction, 
although it would be extremely rare, but that it was not 
probable in the veteran's case.  The veteran's serum levels 
of both drugs on autopsy were in concentrations of what could 
be expected with therapeutic doses of both drugs, and thus 
overdose was felt not to be at play.  One expert stated that 
unless an expert toxicologist testified otherwise the serum 
concentrations of the two anti-depressants were not 
sufficient to cause respiratory failure and death.  The use 
of mirtazapine was deemed reasonable in the veteran's case.  

One expert delineated areas of the autopsy that were 
incomplete, such as the absence of an alcohol level or a drug 
toxicology screen for illicit drugs in the system at the time 
of death.  He also noted some inconsistencies between the 
finding of pulmonary edema and the examination of the lungs.  
He found significant problems with the pathology report and 
indicated that there were critical missing details 
surrounding the circumstances of the death itself, such as 
the actual time of death and whether the veteran had been 
drinking or not (although according to records it appeared 
that he remained sober).  Nevertheless, upon the totality of 
the evidence before him, the expert did not feel that this 
was a case of suicide.  He discussed drug toxicity levels and 
related studies at length.  He indicated that the veteran was 
on the highest doses of quetiapine (Seroquel), which in 
combination with medications such as mirtazapine and 
fluoxetine, possibly could have become toxic to the 
electrical conduction system and led to a fatal arrhythmia, 
but there was no evidence of this.  The expert indicated that 
it was pure conjecture whether quetiapine, which could cause 
respiratory failure and had a "minimal but notable 
potential" for causing fatal arrhythmias, was involved in 
the veteran's cause of death.  He added that it was not known 
how compliant the veteran was in terms of taking his 
prescribed dosages of quetiapine, as it was not measured or 
mentioned.  The expert concluded that it was "certainly not 
likely that the VA in prescribing mirtazapine was in any way 
responsible" for the veteran's death, and in fact it was not 
clear that an overdose had even occurred.  In any case, he 
found that the evidence was "strongly weighted against any 
VA involvement in the unfortunate death" of the veteran.  



In view of the foregoing discussions, the Board finds that 
there is no favorable evidence to show that the veteran's 
fatal condition was the result of VA care, treatment, or 
examination.  As noted, the medical experts opined against a 
fatal interaction of VA prescribed medications, and went so 
far as to find that death was not the result of drug overdose 
based on the information available to them.  One expert 
commented on a possible cause of death, that is, by the 
effects of quetiapine, which was prescribed by VA; however, 
he indicated that such a theory was speculation and cannot be 
substantiated.  Service connection may not be based on a 
resort to speculation.  38 C.F.R. § 3.102.  In fact, the 
expert found that it was impossible to know whether there 
were other factors that led to the veteran's death in the 
absence of findings on the autopsy report in regard to a 
blood alcohol level and a toxicology screen.  

To the extent that the appellant attributes the veteran's 
cause of death to VA treatment, where as here the 
determination involves a question of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

In this case, the appellant, as a lay person, is not 
competent, that is, not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  For this reason, the Board rejects the 
appellant's statements as competent evidence to substantiate 
the claim that the cause of the veteran's death was causally 
related to or a result of a service-connected disability or 
VA treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 



As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the veteran's cause of death to 
service-connected disability or to VA care, treatment, or 
examination, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


